 In the Matter of GEORGE F. JOHNSON AND MARION D. JOHNSON,D/B/A CHESTY FOODSa'ndUNITED MINE WORKERS OF AMERICA,DISTRICT 50Case No. 11-C-1264.Decided June 20, 1947Mr. Clifford L. Hardy,for the Board.dlr.William J. Flynn,of Chicago, Ill., for the respondents.Mr. Joseph J. Timko,of Columbus, Ohio, andMr. Elmer Whitman,of Indianapolis, Ind., for the Union.111r.Ben Grodsky,of counsel to the Board.DECISIONANDORDEROn October 24, 1946, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe respondents had not engaged in the unfair labor practicesallegedin the complaint and recommending that the complaint be dismissed,as set forth in the copy of the Intermediate Report attached hereto.Thereafter,the Union filed exceptions to the Intermediate Report anda supporting brief.The Board has reviewed the rulings made by the TrialExaminerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief of the Union, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERUpon the basis of the foregoing findings of fact and the entirerecord in the case, and pursuant to Section 10 (c) of the National LaborRelations Act, the National Labor Relations Board hereby orders thatthe complaint against the respondents, George F. Johnson and MarionD. Johnson, d/b/a Chesty Foods, Terre Haute, Indiana, be, and ithereby is, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.74 N L R B., No 48755420-48-vol 74-18255 256DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORTMr. Clifford L. Hai dy,for the Board.Mr. William J Flynn,of Chicago, Ill., for the respondents.Mr. Joseph J. Tonko,of Columbus, Ohio; andMr. Elmer Whitman.of Indian-apolis, Ind., for the Union.STATEMENT OF THE CASEUpon a second amended charge filed on May 24, 1946, by United Mine Workersof America, District 50, herein called the Union, the National Labor RelationsBoard, herein called the Board, by its Regional Director for the Eleventh Region(Indianapolis, Indiana), issued its complaint dated June 12, 1946, against GeorgeF. Johnson and Marion D. Johnson, doing business under the firm name and styleof "Chesty Foods,"' herein called the respondents, alleging that the respondentshad engaged in and are engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint and amended charge together with notices of hearing thereon wereduly served upon the respondents and the UnionWith respect to the unfair labor practices, the complaint, as amended withoutobjection at the hearing, alleged in substance: (1) that, on and since February18, 1946, in violation of Section 8 (1) of the Act, the respondents have (a) inter-rogated their employees concerning their membership in and activities in behalfof the Union, (b) advised, urged, threatened, and warned their employees torefrain from becoming or remaining members of the Union, and (c) made dis-paraging and derogatory remarks to their employees concerning the Union, andotherwise indicated to their employees their disapproval of and opposition to theself-organization of the employees; (2) that, on or about March 7, 1946, in viola-tion of Section 8 (1) and (3) of the Act, the respondents discharged EmployeesDorothy Coplin, Bertha Brown, Violet Harrold, and Mary T. Pollack, and havesince failed and refused to reinstate them because of their membership in, andtheir activities on behalf of, the Union ; (3) that, in violation of Section 8 (1) and(5) of the Act, the respondents on and since February 18, 1946, have refusedupon request to bargain collectively with the Union which was at all such timesthe exclusive representative of a unit of the respondents' employees appropriatefor the purposes of collective bargaining.In their answer, as amended without objection at the hearing, the respondentsadmitted certain of the allegations of the complaint but denied the commissionof any unfair labor practicesWith respect to the discharges, the respondentsspecifically denied that they "were prompted by any alleged activity or member-ship in the Union," and asserted that the respondents "had no knowledge ofwhether three of said employees . . . were active on behalf of the Union or evenmembers of the Union."Pursuant to notice, a hearing was held in Terre Haute, Indiana, from July 1,1946, to July 3, 1946, inclusive, before the undersigned Trial Examiner duly desig-nated by the Chief Trial Examiner.The Board and the respondents, appearing bycounsel, and the Union appearing by representative, participated in the hearingand were afforded full opportunity to be heard, to examine and cross-examine1The charge and the complaint state that the respondents'partnership does business as"Chesty Foods Company."At the bearing herein, the undersigned granted an unopposedmotion of counsel for the Board to amend the complaint by striking the word "Company,"from the partnership's name wherever it appears in the complaint. CHESTY FOODS257witnesses, and to introduce evidence bearing upon the issuesAt the end of theBoard's case, the undersigned denied a motion of counsel for the respondentsto strike the complaint for lack of proof.At the end of the Board's case and atthe conclusion of the hearing, unopposed motions to conform the pleadings tothe proof in such minor matters as the spelling of names and dates were granted.The hearing was closed after oral argument before the undersigned by counselfor the Board and counsel for the respondents.Thereafter, pursuant to leavegranted to all parties by the Trial Examiner at the hearing, counsel for theBoard and counsel for the respondents filed briefs with the Trial Examiner.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSThe respondents, George F. Johnson and Marion D Johnson, doing business as aco-partnership under the firm name and style of Chesty Foods, are engaged attheir place of business in Terre Haute, Indiana, in the processing, sale, and dis-tribution of potato chips, popcorn, and related products.The respondents' pur-chases of raw materials, consisting of potatoes, corn, cooking oil, and syrups,amount to approximately $10,000 per month, and its sales of finished products, toapproximately $20,000 per month.The souiees of more than 50 percent of therespondents' raw materials, and the shipping destinations of approximately 50percent of its finished products, are points outside the State of Indiana. In theiranswer, the respondents admit that they are engaged in commerce within themeaning of the Act.II.THE ORGANIZATION INVOLVEDUnited Mine Workers of America, District 50, is a labor organization admittingto membership employees of the respondents.III.THE ALLEGED UNFAIR LABOR PRACTICESA The setting of the alleged unfair labor practicesBetween February 13 and February 20, 1946, 23 of the respondents' employeesjoined the Union.On February 18, the Union informed the respondents by letterthat it represented a majority of their employees and requested a conference"for the purpose of establishing the validity of our claim by such methods as areprovided by law."On February 20, the Union filed with the Board a petition forthe investigation and certification of the representatives of the respondents'employees pursuant to Section 9 (c) of the Act. By letter dated February 21,the Regional Director of the Board for the Eleventh Region requested therespondents to submit pay-roll lists pertinent to the Union's petition.Again, onFebruary 25, 1946, the Regional Director by letter of that date suggested to therespondents that a conference be held at the respondents' office on March 6, 1946,concerning the matters raised by the Union's petitionAlthough the respondents never answered the letter received by them fromthe Union, they furnished the pay-roll information requested by the RegionalDirector and, on March 6, 1946, during working hours, the respondent GeorgeJohnson, Charles Sturm (his plant manager), and William Flynn (his at-torney)met with representatives of the Board and of the Union at the re-spondents' office.At the beginning of the meeting, the Union requested thepresence of Employees Dorothy Coplin, Nina Watson, and Fern Thomas asrecently elected representatives of the Union-a request which the respondents 258DECISIONSOF NATIONALLABOR RELATIONS BOARDrefused unless all employees were permitted to attend 2 During the course of theconference, the Field Examiner attending for the Board stated that an electionwould have to be held.On the following day, March 7, 1946, the respondents discharged EmployeesDorothy Coplin, Bertha Brown, Violet Harrold and Mary, T. Pollack undercircumstances which will be discussed hereinafter.On the next day, March 8,1946, the Union filed charges with the Board pursuant to Section 10 of theAct, alleging in substance that the respondents, by these discharges and theirrefusal to reinstate the employees in question, discriminated against the em-ployees with respect to their hire and tenure of employment because of theirmembership in and activities on behalf of the Union, and also that the re-spondents by this and other conduct interfered with, restrained, and coercedtheir employees in the exercise of the rights guaranteed in Section 7 of theAct.On the same date, March 8, 1946, the Union filed with the RegionalDirector for the Board a signed statement that "we hereby waive the charge[of unfair labor practices filed the same date] . . . as a basis for objectionfor any election which may be conducted in Case No 11-R-950 [the representa-tion case initiated by the Union's petition]."Thereafter, on March 19, 1946, during a hearing held before a duly designatedTrial Examiner of the Board in the representation proceeding, the Union andthe respondents (1) stipulated that all production and maintenance employeesof the respondents at their Terre Haute, Indiana, plant, excluding office andclerical employees, and all supervisory employees with authority to lure, pro-mote, discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constituted a unit appropriatefor the purposes of collective bargaining, and (2) executed and submitted tothe Board an agreement providing that the Regional Director should super-vise an election by secret ballot among the employees in this appropriate unitto determine whether or not they desired to be represented by the Union.On April 1, 1946, the Union, by telegram addressed to the Regional Director.withdrew from the election in the representation proceeding "because of inter-ference by the company with the employees of the Chesty Food Co " 3 Sincethat time, the Union has never requested the respondents to bargain. the peti-tion of the Union in the representation proceeding has never been reinstated,the proposed election has never been held, and until the hearing in the presentproceeding, the Union has never ollered proof that it represented a majorityof the employees m the stipulated appropriate unit.B. The alleged discrimination, interference, restraint, and coercion before theconsent electionagreementFrom approximately December 5, 1945, the date the plant was opened, untilMarch 7, 1946, the date of their simultaneous discharges. Dorothy Coplin,Bertha Brown, Violet Harrold, and Mary T. Pollack were employed by therespondents as packersDuring this time, the respondents employed a total of16 packers, divided into crews of 4 girls, each crew working at a common tableand as a separate unit. Throughout the entire period of their employment,Coplin, Harrold, and Brown worked on the same crew. In the middle of February2At thehearing counsel for the Board specifically denied any contention that the re-spondents'refusal inthisrespect constituted an unfair labor practice within the meaningof the Act3On June 4, 1946,the Union filed a formal request for the withdrawal of its petition inthe representation case on which the Regional Director endorsed his approval. CHESTY FOODS2591946, at about the time the Union began organizing the employees, Pollack became,and thereafter remained, the fourth member of the crew.It was the job of this crew, as well as of the other crews, to fill, weigh, andstaple retail bags with the respondents' potato chips or popcorn and then to packthe bags in shipping cartons which were later sealed by the respondents' "floorlady." iOne crew member scooped the potato chips or popcorn into the bag orpackage ; the second weighed the filled bag, adding or subtracting from the con-tents to leave only the required weight in the bag; and the third and fourth girlson the crew folded and stapled the tops or mouths of the bags and packed the bagsin the shipping carton.Each member of the packing crew performed every oneof these tasks in rotation, with shifts from task to task occurring approximatelyevery hour.The speed at which the crews customarily worked may be gauged bythe fact that, in the case of 1% ounce bags of potato chips which were packed 36to a shipping carton, each crew packed from 13 to 18 cartons per hour, thusdevoting only from 6 to 7 seconds to each bag.Coplin, Brown, and Harrold joined the Union on February 13, 1946, and Pollackjoined the following day.Of the four of them, only Coplin played a role of anyprominence in the Union's activities. It was she who issued the Union's member-ship cards to the other employees, collected their initial dues, and gave receiptstherefor.Furthermore, at the conference between the Board's, the Union's, andthe respondents' representatives on 'larch 6, the day before her discharge, shewas one of the three employees -whom the union representatives requested therespondents to summon from their work so that they might also be present as theUnion's recently elected local officers.Before this last mentioned incident, however, Coplin's activity in solicitingunion memberships among her fellow employees had already come to the re-spondents'notice.According to the uncontradicted testimony ofWarrenBehringer, who was employed as a cook, Coplin called him into the stock roomduring working hours one afternoon in February and, in an argument whichlasted 20 minutes, unsuccessfully sought to persuade him to join the Union.Questioned by Manager Sturm as to why he had left his popcorn machine idleduring that time, Behringer replied that Coplin had called him into the stockroom where they had had an argument about the Union F After telling Behringernever to leave his machine again, Sturm reported the matter to the respondentGeorge Johnson and also spoke to Coplin alone, later that afternoon. Johnson,too, spoke to Coplin the next day while she was at work with other members of thecrew at their bench.The testimony is in conflict as to the substance of the remarks made bySturm and Johnson in their separate conversations with Coplin on these twooccasions.Coplin testified that Sturm asked her whether she was not satisfiedwith her job, and upon her affirmative answer, charged her with being the "be-ginning of this Union," which Coplin denied.According to Coplin, Sturm there-upon said he was "glad" to hear her denial. As to Johnson's remarks the next day,Coplin, Harrold and Brown,' testified that Johnson said, "I hear you girls want4Despite the possible implication of her title,the "floor lady"possessed no supervisoryauthority.sThis finding is based upon Behruiger's testimony.Sturm stated in his testimony thathe did not "believe"Behringer had informed him of the subject of discussion with Coplinbut, then,in substance,that his memory was not certain on that particular point. In anyevent, the respondent George Johnson readily admitted, when testifying as to Sturm'sreport to hint of the incident,that from"the way [Sturm]described it, I thought it wasUnion talk"6Pollack,although a witness at the hearing,did not testify as to this conversation. 260DECISIONSOF NATIONALLABOR RELATIONS BOARI)a Union" ; that Coplin countered, "Do we?" that Johnson continued, "You oughtto know.What is your name?" and that upon Coplin's identifying herself, John-son smilingly concluded the conversation with the comment, "You signed cards."According to Brown, Johnson also asked them why they had not told him theywanted a union. In their testimony as to the statements thus attributed tothem on these two occasions, Sturm and Johnson both denied that they had doneany morn than warn Coplin against leaving her work or causing other employeesto do so. Although Johnson testified that he suspected Behringer's and Coplin'sconversation had been "union talk" and that he opened his remarks to Coplinby saying, "I hear you girls want a Union," he testified that he then said, "thatis none of my business anyway. I just wanted to tell you you stick to yourtable and quit wandering all over the place and engaging other people inconversation."In view of Behringer's uncontradicted testimony concerning his conversationwith Coplin which interrupted their work, and the rebuke he received from Sturmtherefor, the undersigned is convinced, and finds, as Sturm and Johnson testified,that Sturm's and Johnson's remarks to Coplin were also prompted by Coplin'sleaving her work during working hours and causing Behringer to do likewise andthat on these two occasions, Sturm and Johnson in fact reprimanded her for herconduct in this respect.The failures of Coplin, Harrold, and Brown, in theirpurportedly complete versions of Johnson's remarks even to mention--much lessto deny-that Johnson thus reprimanded Coplin cast serious doubt upon theirtestimony as to what Johnson said about Coplin's union activity and also uponCoplin's testimony as to what Sturm said on the same subject the previous dayThe undersigned, therefore credits Sturm's and Johnson's testimony as to theirremarks to Coplin and furthermore finds that Johnson's admitted statement thathe understood the girls wanted a union, coupled as it was with his express dis-claimer of any interest or desire to interfere, did not constitute interferencewith, restraint, or coercion of the employees in the exercise of their rights toself-organization and to bargain collectively, within the meaning of the Act.Manager Sturm and the respondent George Johnson testified that (luring Feb-ruary 1946, they both criticized Coplin, Harrold, Brown, and Pollack as a crewfor shortweighting two-ounce bags of popcorn as a result of weighing the bagswith the beam weight of their scale set at 13/4 ounces instead of 2 ounces, and thaton March 7, 1946, 4 days after they had returned to packing potato chips, Sturmdischarged the entire crew because his inspection of their work that morningdisclosed that they were overweighting 13/.r ounce bags of potato chips by as muchas '/_, ounce, that their scale was set for 2 ounces (as it had been when theywere packing popcorn) instead of 1% ounces, and that their stapling and foldingof the bags were extremely poor. Sturm testified that he called all this to theattention of the four girls, that he received no explanation from them, that heimmediately reported the situation to Johnson, and that upon Johnson's agreementwith his suggestion, he went back to the girls and discharged them.With respect to the February incident, Coplin, Harrold, and Brown testifiedthat Sturm never told them that they were shortweighting popcorn. Coplintestified that on one occasion when Sturm said a bag of popcorn appeared to beoverweight, he weighed the bag and found it to be "right on the dot." ButHarrold and Pollack testified that on occasions Johnson and Sturm told themto put more than 2 ounces in the popcorn bags, and Brown further testified thatSturm told her he would rather have the bags overweight than underweight.With respect to the circumstances of their discharges on March 7, 1946, Harrold,Pollack, and Brown testified that their scale was properly set at 13/4 ounces that CHESTY FOODS261morning.Coplm testified that when Sturm weighed a bag in theirpresence, hestated that it weighed "right" and the scale was "all right."Brown testifiedthat Sturm said that although the crew's bags were overweight, that was theway he liked them.Harrold, however, quoted Sturm as saying "this is toomuch weight."According to all four of the employees, Sturm told them thattheir stapling was bad either through "ignorance or spite" and that the entirecrew was discharged because he could not ascertain which of them was at fault.Sturm's and Johnson's decision to discharge the girls followed Sturm's exam-ination and weighing of a number of the bags from one of the 63 cartons packedby the crew that morning and stacked alongside their table. After he dischargedthe girls, he removed and examined bags taken at random from 6 more of theircartons.The remaining 56 cartons packed by the girls were put in stock andpresumably disposed of in the regular course of business. Both before and afterthe discharges, Sturm called the floor-lady and the girls working on the othercrews to look at the bags which he had set asideAccording to the testimonyof Employee Nina Watson, a packer and a member of the Union, "someof it wasstapled backwards, some of it was pleated, and it was awful, some of it." FlorenceBeal, another packer and union member, also testified that, "the work was bad,stapled wrong, and pleated.There was some holes in the bags."After this general random inspection, Sturm had the first carton sealed withthe identical 36 bags packed therein by the discharged crew, and then, uponJohnson's instructions to "preserve the evidence" as to the reason for the dis-charges, Sturm had the girls of the other crew, who had also been packing 13/4ounce bags of potato chips that morning, sign their names on thesealto indicatethat they had not packed that particular cartonSturm also packed and sealedtwo other cartons with the packages he had taken at random from the othersix cartons inspected by himOne of these two cartons having been inadvertentlywatersoaked when the janitor mopped the floor of the respondents' office,the other carton and the one sealed with the signatures of the employees on theother crew, were later made available for inspection by the Union's representa-tive,Elmer Whitman, at the respondents' office on March 19, 1946, the date ofthe hearing in the representation case, and were also produced and identified atthe hearing by Sturm. On the former occasion, while Johnson told Whitmanthat the sealed cartons contained the poor work of the discharged crew, he didnot remove the seal, nor did Whitman ask him to do so.On the production at the hearing, of the 72 bags from these 2 cartons, the partiesstipulated that in lieu of their introduction in evidence as exhibits, they mightbe examined and weighed in the presence of the undersigned, with the testimonyof Sturm as to each package, the observations of the undersigned, and the com-ments of counsel noted on the record. All but 7 of the 72 bags were overweightwith 47 weighing 2 ounces or more.' Furthermore, 34 of the 72 bags were criticizedby Sturm in his testimony as being poorly stapled and folded. Fromhis inspec-'The distribution of the 72 bags according to their weight was as follows :1 bag weighed 31/4 ounces or 11/2 ounce overweight.1 bag weighed 23/4 ounces or 1 ounce overweight3 bags each weighed 21/ounces or 3/ of an ounce overweight7 bags each weighed 23/8 ounces or s ounce overweight.16 bags each weighed 21/4 ounces or 1/-, ounce overweight.19 bags each weighed 23/8 ounces or 3/8 ounce overweight.10 bags each weighed 2 ounces or 1/4 ounce over eight8 bags each weighed 1%s ounces or 1/8 ounce overweight.6 bags each weighed 13/4 ounces or accurate weight.1 bag weighed 1%8 ounces or 1/8 ounce shortweight. 262DECISIONSOF NATIONALLABOR RELATIONS BOARDtion of the bags during Sturm's testimony, the undersigned disagrees with himonly in two cases.Upon this evidence concerning the circumstances of the crew's discharge andthe alleged similar previous instance of their underweighting popcorn bags be-cause of their misadjustment of their scale, the question of whether the dis-charges were due to the union activities of any of the members of the crew ordue to their poor work, is an extremely close one. On the one hand, a numberof factors tend to support the former conclusion. Thus, the discharges occurredon the day following the Union's disclosure to the respondent that Coplin wasone of its important leaders among the employeesFurthermore, the dischargeof all four of the crew members without attempting to ascertain whether theindividual fault of one or several of the crew members was responsible for thepoor work, raises the argument that the respondents were intent upon fasteningthe blame upon Coplin, the known union leader, so that she might be discharged,and feared that an investigation might show her to be blameless. Then, too,the precaution of Johnson and Sturm to "preserve the evidence" of the reasonfor the discharges in the form of specimens of the work of the crew that morning,indicates at least a consciousness on their part that the discharges might beinterpreted as discriminatory under the circumstances of the case.Finally, thesale of the potato chips packed in the other cartons by the girls of the crew thatmorning might be taken to show that the respondents did not regard the work ofthe crew as being so bad that it would ordinarily have led to the discharge ofthese girls.But the record affords plausible explanations or answers to each of theseargumentsOf the four employees discharged, only Copliii appears to havebeen known to the respondents as a union member Since all four dischargedemployees had admittedly performed each of the crew's tasks at various timesthat morning, it would have been impossible to ascertain which, if not all, ofthem was responsible for the overweighting and poor packaging and it wouldtherefore not seem unreasonable, particularly in view of their failure to givean explanation, to hold then reslonsible as a unit. As to the "preservation" ofthe evidence, the respondents had been apprised of the Union's campaign andof the representation proceeding initiated by it, and had just learned of Coplin'sunion leadership.Apprehension that Coplin's discharge might give rise to acomplaint of discrimination, difficult to meet, was surely understandable as wasalso the respondents' precaution to provide an answer to such a charge. Finally,as Johnson testified, the sale of most of the overweight cartons packed by thecrew that morning, constituted less of a loss than would have been involved in anattempt to repackage the potato chips.With these various arguments and counter-arguments thus tairly well balanced,it is the opinion of the undersigned that the answer to the ultimate question ofwhether the respondents in fact discharged the crew members because of theunion activities of any of them or because of their poor work, depends in thelast analysis upon a determination from the evidence whether the grounds as-serted by the respondents for the discharges in fact existedAccording to therespondents, and contrary to the testimony of the four discharged crew mem-bers, the latter had on two occasions misweighed the respondents' product be-cause of their failure to set their scale properly. In the second case, the re-spondents produced the bags which they assert were packed and weighed by thecrew in question.While the signatures obtained from the members of theother crew on the seal of one of these cartons'cannot be regarded as furnishingany substantial support for this assertion, the undersigned perceives no reason CHESTY FOODS263to doubt Sturm's positive identification of these packages in his testimony.Sinceall but 15 of these 72 bags weighed more than 2 ounces, the undersigned believesand finds,as Sturm testified,thatthe scaleof the crewin question had been setat 2 ounces instead of 1% ounces.Moreover,the undersigned further finds,-again upon the basis of Sturm's testimony and contrary to that of the four girls-that the same crew had previously overweighed bags of popcorn as a result ofa similar careless misadjustment of their scaleThe other ground assertedby the undersigned for the discharges is equally well proved by the evidence ofthe crew's poor packaging on the morning of the discharges as shown by thepackages themselves when produced at the hearing and the testimony of the twounion members,Watson and Beal,that the work was bad. The undersignedtherefore believes,and finds,that the carelessness of the crew in packaging potatochips on the morning of their discharges and their carelessness in weighing therespondents'product on that and on a prior occasion were not only provedby the evidence but in fact constituted the reasons for the discharges.Upon all the evidence,the undersigned,therefore, concludes and finds (1)that the respondents dischargedDorothy Coplin,Bertha Brown,VioletHarroldand Mary T.Pollack because of carelessness in their work and not because ofunion activities;(2) thatthe respondents did not, therefore,discriminate againstthese employees in regard to hire or tenure of employment within the meaningof the Act; and(3) that therespondents,up to and including the time of thesedischarges,did not interferewith,restrain,or coerce their employees in therights guaranteed in Section7 of the Act.C.The alleged refusal to bargava and farther alleged tinterference, restraint, andcoercion subsequent to the consent election agi eeiment1.The appropriate unit and the Union's representation of a majority of theemployees thereinIn accordance with the terms of the agreement of March 19, 1946, betweenthe respondents and the Union providing for the conduct of an election underthe supervision of the Regional Director of the Boaid for the Eleventh Region theundersigned finds that all production and maintenance employees of the respon-dents at their Terre Haute, Indiana, plant, excluding office and clerical em-ployees, and all supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.According to the respondents' pay-roll records, they employed 35 persons asproduction and maintenance employees in this appropriate unit during the weekending February 16, 1946, and 22 persons (not including Coplin, Brown, Harrold,and Pollack) in the same appropriate unit during the week ending March 23,1946. the pay-roll period fixed by the consent election agreement as determinativeof voting eligibility.As has already been noted, 23 of the respondents' employees,including Coplin, Brown, Harrold, and Pollack, joined the Union between Feb-ruary 13 and February 20, 1946. All except 1 of these 23 union members workedas non-supervisory production and maintenance employees during the week end-ing February 16, 1946.Thereafter, union members Coplin, Brown, Harrold, andPollack were discharged and one other union member's employment terminatedunder circumstances not revealed by the record, thus leaving 17 union membersin the appropriate unit by March 23, 1946. The undersigned therefore finds thaton and since February 20, 1946, the Union has been, and is, the duly designated 264DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining representative of a majority of the employees in the aforesaid appro-priate bargaining unit.2.The alleged refusal to bargain and further alleged interference, restraint,and coercionAs has already been noted,the Union filed a petition with the Boas d for aninvestigation and certification of the representatives of the respondents' em-ployees on February 20, 1946, only 2 days after it had advised the respondentsthat it represented a majority of their employees and that it desired a conference"for the purpose of establishing the validity of our claim by such methods as areprovided by Law." The respondents, at the request of the Board's Regional Di-rector, thereafter furnished the pay-roll lists of their employeesand on March6,1946, conferred with the Union's representatives and a Board representativeconcerning the Union's petition and the necessity for holding an election in theUnion to determine whether the employeesdesired tobe represented by the Union.The undersigned is of the opinion,and finds, that, although the respondents neveranswered the Union's letter, they did in fact fully comply therewith by cooperat-ing with the Board's representative in furnishing the pay-roll intormation andby meeting with the Union's representatives on March 6, 1946.Thereafter on March 19,1946, as has also been noted,the Union and therespondents entered into an agreement with the Board's approval,providing foran election among the employees in the appropriate unit, to be conducted underthe supervision of the Board'sRegionalDirector.Having also waived any ob-jections to the outcome of the election which might otherwise have been basedupon the discharges of Coplin, Brown, Harrold,and Pollack on March7, 1946,or any other unfair labor practices alleged in the charges filed by the Union onMarch 8, 1946, the Union thus assented to the holding of the election for the pur-pose of establishing the fact that it represented a majority of these employees,notwithstanding any of the priorallegedunfair labor practices.With both theparties in agreement as to the mode of ascertaining the Union's status,the re-spondents were certainly under no obligation to bargain collectively with theUnion unless and until either(1) the Union had won the agreed upon electionor (2) the respondents committed unfair labor practices which precluded thepossibility of a free uninfluenced election,which indicated a determination notto bargain with the Union,and which thus justifiedthe Union's cancelation ofthe election.'Consequently,in the present case,the answer to the question ofwhether the respondentscommittedan unfair labor practice by failing to bargaincollectively with the Union,turns upon whether the respondents by any conducton their part precluded the possibility of a free choice of representatives in thescheduled Board election.The undersigned has already found that neither the discharges of Coplin,Brown, Harrold,and Pollack,nor any other action on the part of the respondentsprior to the execution of the consent election agreement,constituted unfair laborpractices within the meaning ofthe Act.However, theUnion's representativeexpressly stated.at the hearing that its withdrawal from the election was basednot upon these discharges or any other unfair labor practices before the execu-tion of the consent election agreement but rather upon alleged interference whichoccurred thereafter.The record reveals only two possible instances of such interference,consistingof statements alleged to-have beenwade byManager Sturin to Employee Nina8Matter of Prigg Boat Works,69 N. L R. B 97. CHESTY FOODS265Watson.Watson, it will be recalled, was mentioned by the Union's representa-tive as one of its leaders during the conference with the respondents' representa-tives on March 6. She also accompanied union representative Whitman whenthe latter visited the respondent Johnson at his office on March 19, 1946, theday of the representation hearing, to discuss the reasons for the discharges ofthe four crew members. According to her testimony, Sturm told her on the fol-lowing day, that, contrary to statements he understood she had made to otheremployees, the respondents had not recognized the Union and that he wanted"the Union talk stopped."Again, according toWatson's testimony, Sturmcharged her a week later with talking with Fern Thomas about they Union in theladies' restroom during 5 minutes rest periods, and told her she had "no right totalk about the Union on the premises," and that, if she persisted in doing so,she would be discharged. In her testimony, however, Watson stated that shewas worried about losing her job and had talked to the other girls about thatpossibility.Although she denied speaking to Sturm about this, she admitted hislater telling her that, whatever the outcome of the election, she "would alwayshave employment with the Company as long as she did her work." Al-though Sturm did not testify 'specifically about these alleged conversations withWatson, as he did about his previous remarks to Coplin, which have already beendiscussed, he categorically denied discussing union activities with any em-ployee.It should be noted in- this connection that during his examination bycounsel, Sturm's attention was not directed to Watson's testimony as it was toCoplin's testimony.Furthermore, when Board's counsel, during argument atthe conclusion of the hearing, stated in response to a question put by the under-signed, that Sturm's alleged remarks to Watson were the only directly provedinterferences of the respondents with the union activities of their employees afterthe execution of the consent election agreement, counsel for the respondents as-serted that he did not recall that testimony.Under the circumstances, the un-dersigned is not inclined to regard Sturm's failure to snake a specific denial ofWatson's testimony as tantamount to an admission of its truth, but rather toweigh his general denial of having had any discussions of union activities withany employee against Watson's testimony of the specific instance to the con-traryIn doing so, the undersigned is mindful of, and relies upon, the factthat as to every other instance in which the respondent's conduct or that ofSturm was questioned, there was apparently no basis for the complaint andSturm's pertinent testimony was credible.The undersigned, therefore, creditsSturm's denial that he ever discussed union activities with any employee asagainstWatson's testimony as to his'remarks to her concerning that subject.There is thus an absence of credible proof warranting any finding that therespondents either prior to, or subsequent to, the execution of the consent elec-tion agreement interfered, with, restrained, or coerced their employees in theexercise of their rights guaranteed in the Act, or that, therefore, the respondentsby conduct or statement either refused, or indicated that they would refuse, tobargain with the Union when and if the Union's proffered proof of its majorityby election or otherwise was forthcoming.The Union, on the other hand, hasfailed to justify its withdrawal from the election or to demonstrate to the re-spondents in any other manner, prior to the hearing herein, the fact that it hadbeen designated as bargaining representative by a majority of the employees inthe appropriate unit.Under the circumstances, the mere failure of the respond-ents to bargain collectively with the Union cannot be held to constitute a refusalto bargain within the meaning of the Act. The undersigned therefore finds (1)that the respondents have not, refused to bargain collectively with the Union 266DECISIONSOF NATIONALLABOR RELATIONS BOARDwithin the meaning of the Act and (2) that the respondents have not interferedwith, restrained, or coerced their employees in the exercise of the rights guar-anteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1The respondents are engaged in commerce within the meaning of Section2 (6) and (7) of the Act.2.UnitedMineWorkers of America, District 50, is a labor organizationwithin the meaning of Section 2 (5) of the Act.3.At, all times material herein, all production and maintenance employeesof the respondents at their Terre Haute, Indiana, plant, excluding office andclerical employees, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, have constituted, and now consti-tute, an appropriate unit for the purposes of collective bargaining within themeaning of Section 9 (a) of the Act.4 On or about February 20, 1946, and at all times thereafter, the UnitedMine Workers of America, District 50, has been the exclusive representativeof the employees in the above appropriate unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.5.The respondents have not engaged in unfair labor practices within themeaning of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact, conclusions of law, and theentire record in the case, the undersigned hereby recommends that the com-plaint herein be dismissed in its entirety.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203 38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington 25, D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof,; and any party or counsel for the Board may, within the same period,filean original and four copies of a brief in support of the Intermediate Re-port.Immediately upon the filing of such statement of exceptions and/orbriefs, the party or counsel for the Board filing the same shall serve a copythereof upon each of the other parties and shall file a copy with the RegionalDirector.Proof of service on the other parties of all papers filed with theBoard shall be promptly made as required by Section 203 65. As further pro-vided in said Section 203 39, should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of service of the order transferring thecase to the Board.WILLIAM F. SCHARNIKOw, ^Trial Examiner.Dated October 24, 1946.